J. S23031/20


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF: C.H.M.,               :         IN THE SUPERIOR COURT OF
A MINOR                                   :               PENNSYLVANIA
                                          :
APPEAL OF: M.M., FATHER                   :             No. 3433 EDA 2019


             Appeal from the Decree Entered November 5, 2019,
            in the Court of Common Pleas of Philadelphia County
              Juvenile Division at No. CP-51-AP-0000599-2019



IN THE INTEREST OF: C.H.M.,               :         IN THE SUPERIOR COURT OF
A MINOR                                   :               PENNSYLVANIA
                                          :
APPEAL OF: M.M., FATHER                   :             No. 3434 EDA 2019


             Appeal from the Order Entered November 5, 2019,
            in the Court of Common Pleas of Philadelphia County
              Juvenile Division at No. CP-51-DP-0000715-2018


BEFORE: NICHOLS, J., McCAFFERY, J., AND FORD ELLIOTT, P.J.E.

MEMORANDUM BY FORD ELLIOTT, P.J.E.:                        FILED JUNE 22, 2020

     In this consolidated appeal, M.M. (“Father”) appeals from the

November 5,    2019   decree   granting       the   petition   of   the   Philadelphia

Department of Human Services (“DHS”) to involuntarily terminate his parental

rights to his minor female child, C.H.M. (“Child”) (born March 2018), pursuant

to 23 Pa.C.S.A. §§ 2511(a)(1), (2), (5), (8), and (b), and the order changing
J. S23031/20

Child’s permanency goal from reunification to adoption.1 After careful review,

we affirm.

      The juvenile court summarized the relevant facts and procedural history

of this case as follows:

             This family became known to DHS on March 14, 2018,
             after receiving a General Protective Services (“GPS”)
             report alleging that there were concerns regarding
             Child’s safety in the care of Mother due to Mother’s
             heroin addiction; Child was born [in March 2018], with
             drugs in her system and Child experienced
             withdrawal; Mother stated that Father sold
             prescription medication; Father’s home lacked heat
             and hot water; there was drug paraphernalia in
             Father’s home; Father used marijuana and abused
             alcohol; there was a history of domestic violence
             between Mother and Father; while Mother was
             homeless, Father convinced Mother to return to his
             home by offering her heroin; Father has a criminal
             history; Father had an active warrant for his arrest for
             harassment; and Father did not have the supplies to
             care for Child and Child was expected to be discharged
             from Thomas Jefferson Hospital (“Hospital”) with
             Mother [two days after her birth]. This report was
             determined to be valid. On that same day, DHS
             visited Child at Hospital. Mother indicated to DHS that
             she was unable to care for Child and wanted Father to
             care for her. Hospital staff confirmed to DHS that
             Child tested positive for opioids, was being monitored
             for withdrawal, and that Child’s discharge date was
             unknown. Maternal Grandmother later contacted DHS
             via telephone on the same date and stated that Father
             was unfit to care for Child. Maternal Grandmother
             indicated that Father perpetuated Mother’s drug use
             and provided Mother with drugs.

             On March 15, 2018, DHS received supplemental
             information that stated Child was born addicted to

1 The record reflects that the juvenile court also terminated Mother’s parental
rights to Child on November 5, 2019. Mother is not a party to this appeal.


                                      -2-
J. S23031/20


          opiates and was experiencing withdrawal, Father was
          employed, and Father purchased drugs for Mother.
          On March 16, 2018, DHS visited Father at his home.
          Father denied any drug use or history of mental
          illness. Father indicated that Mother did not reside in
          his home, but she did have keys to the home and he
          would allow her to stay there if she needed to rest.
          DHS expressed concern to Father regarding Mother’s
          access to the home if Child were placed in his care.
          Father stated that he was determined to be Child’s
          primary caregiver.         DHS conducted a home
          assessment of Father’s home and found that his home
          lacked hot water. On that same date, DHS received
          additional information that Child was born at 40 weeks
          gestation and weighed six pounds and seven ounces
          at birth; Child was in the Neonatal Intensive Care Unit
          and was receiving morphine for her withdrawal
          symptoms; and that Father was abusive to Mother.

          On March 29, 2018, Hospital contacted DHS and
          informed them that Child was ready for discharge. On
          that same date, DHS obtained an Order of Protective
          Custody (“OPC”) for Child and placed her in foster
          care.

          On March 30, 2018, a shelter care hearing was held
          for Child. Father was not present for this hearing. The
          [juvenile] court lifted the OPC and ordered the
          temporary commitment of Child to stand. Father was
          granted supervised visits with Child between
          March 30, 2018, and the upcoming adjudicatory
          hearing for Child. DHS filed a dependency petition for
          Child on April 5, 2018.

          On April 10, 2018, an adjudicatory hearing was held
          for Child. Father was present for this hearing. Child
          was adjudicated dependent based on present inability
          of the parents to provide proper parental care,
          control, and supervision.        The [juvenile] court
          discharged the temporary commitment to DHS and
          fully committed Child to the custody of DHS. Father
          was referred to the Clinical Evaluation Unit (“CEU”) for
          a forthwith drug and alcohol screen, dual diagnosis
          assessment, monitoring, and three random drug


                                   -3-
J. S23031/20


              screens. Father was also referred to the Genetic
              Testing Unit for a paternity test. Father was also
              ordered to attend supervised visits at [DHS] with Child
              with 24 hours[’] confirmation. At Father’s forthwith
              drug and alcohol screen, Father tested positive for
              alcohol.

              On April 25, 2018, the Community Umbrella Agency
              (“CUA”) created an initial single case plan (“SCP”).
              Father’s objectives were to attend visits as scheduled;
              ensure the paternity test is completed; attend the
              Achieving    Reunification    Center     (“ARC”)   and
              participate in recommended services; and to
              participate in domestic violence counseling when
              scheduled.

              On June 25, 2018, a permanency review hearing was
              held for Child. Father was present for this hearing.
              The [juvenile] court found that Child’s placement
              continued to be necessary and appropriate, and
              ordered the commitment to DHS to stand. Father was
              ordered to provide proof of employment and that
              New Jersey Children and Youth Services conducted a
              home assessment of Father’s home in New Jersey.[2]
              Father was also referred to the CEU for a forthwith
              drug and alcohol screen. Father was ordered to
              attend twice weekly supervised visits with Child at
              [DHS] and the visits may be modified by agreement
              of the parties prior to the next court date.

              On September 25, 2018, a permanency review
              hearing was held for Child. Father was present for
              this hearing. The [juvenile] court determined that
              Father was minimally compliant with the permanency
              plan and that Father was employed. The [juvenile]
              court also determined that Child’s placement
              continued to be necessary and appropriate, and
              ordered her commitment to DHS to stand. Father was
              re-referred to ARC for appropriate services and to
              Behavioral Health Services (“BHS”) for consultation,
              evaluation, and monitoring. Father was ordered to
              complete healthy relationships, a housing workshop,

2   The record is unclear as to the exact date Father returned to Pennsylvania.


                                       -4-
J. S23031/20


          and parenting. Father’s visitation with Child was not
          modified.

          On December 11, 2018, a permanency review hearing
          was held for Child. Father was not present for this
          hearing. The [juvenile] court determined that Father
          was minimally compliant with the permanency plan,
          Father is employed and has provided CUA with proof
          of employment, and Father declined ARC services due
          to his work schedule. The [juvenile] court found that
          Child’s placement continued to be necessary and
          appropriate, and ordered her commitment to DHS to
          stand. The [juvenile] court re-referred Father to BHS
          for a consultation and evaluation and to ARC for
          appropriate services.

          On March 5, 2019, a permanency review hearing was
          held for Child. Father was not present for this hearing.
          The [juvenile] court determined that Father was
          non-compliant with the permanency plan; Father was
          referred to ARC for services but was discharged from
          ARC due to lack of participation; Father did not comply
          with the BHS evaluation; and Father had not attended
          supervised visits since December 2018.              The
          [juvenile] court also determined that Child’s
          placement continued to be necessary and appropriate,
          and ordered her commitment to DHS to stand. The
          [juvenile] court referred Father to BHS for a
          consultation and evaluation, once he availed himself,
          and to ARC for parenting, housing, employment, and
          healthy relationships. Father was ordered to comply
          with all SCP objectives and recommendations.
          Father’s visits were decreased to biweekly supervised
          visits at the agency.

          On May 28, 2019, a permanency review hearing was
          held for Child. Father was present for this hearing.
          The [juvenile] court determined that Father was
          non-compliant with the permanency plan; Father was
          residing with Paternal Grandfather; Father was
          employed; and Father had not attended a visit with
          Child since March 5, 2019. The [juvenile] court also
          determined that Child’s placement continued to be
          necessary and appropriate, and ordered her


                                   -5-
J. S23031/20


               commitment to DHS to stand. The [juvenile] court
               referred Father to BHS for a consultation and
               evaluation. The [juvenile] court also ordered Father
               to provide CUA with proof of employment.

               On July 26, 2019, the SCP was revised. Father’s
               objectives were to attend visits, as scheduled; attend
               ARC and participate in recommended services; and to
               participate in healthy relationships counseling, as
               scheduled.

Juvenile court opinion, 1/9/20 at 1-4 (footnotes omitted).

      On August 9, 2019, DHS filed a petition to involuntarily terminate

Father’s parental rights to Child and change the permanency goal from

reunification to adoption. Thereafter, on November 5, 2019, the juvenile court

conducted a termination hearing; Father was present for this hearing and was

represented by counsel. Following the hearing, the juvenile court entered a

decree involuntarily terminating Father’s parental rights to Child pursuant to

Sections 2511(a)(1), (2), (5), (8), and (b), and an order changing the

permanency goal from reunification to adoption. (See notes of testimony,

11/5/19 at 70-71.) On December 4, 2019, Father filed two separate, timely

notices   of    appeal    for    each   docket    number,       in   compliance   with

Commonwealth v. Walker, 185 A.3d 969 (Pa. 2018), and its progeny.

Contemporaneously with these notices of appeal, Father filed two concise

statements      of   errors   complained    of   on   appeal,   in   accordance   with

Pa.R.A.P. 1925(2)(i).         On January 9, 2020, the juvenile court filed its

Pa.R.A.P. 1925(a) opinion.         This court sua sponte consolidated Father’s

appeals by per curiam order on January 29, 2020.


                                           -6-
J. S23031/20

      Father raises the following issues for our review:

            1.     Did the [juvenile c]ourt err in terminating
                   [Father’s] parental rights under [23 Pa.C.S.A.
                   §§] 2511 (a)(1)[,] (a)(2), (a)(5), and (a)(8)?

            2.     Did the [juvenile c]ourt err in finding that
                   termination of [Father’s] parental rights best
                   served [Child’s] developmental, physical and
                   emotional    needs     under     [23 Pa.C.S.A.
                   §] 2511(b)?

            3.     Did the [juvenile] court err in changing [Child’s]
                   goal to adoption?

Father’s brief at 4.

      In matters involving involuntary termination of parental rights, our

standard of review is as follows:

            The standard of review in termination of parental
            rights cases requires appellate courts to accept the
            findings of fact and credibility determinations of the
            trial court if they are supported by the record. If the
            factual findings are supported, appellate courts review
            to determine if the trial court made an error of law or
            abused its discretion. [A] decision may be reversed
            for an abuse of discretion only upon demonstration of
            manifest unreasonableness, partiality, prejudice, bias,
            or ill-will. The trial court’s decision, however, should
            not be reversed merely because the record would
            support a different result.        We have previously
            emphasized our deference to trial courts that often
            have first-hand observations of the parties spanning
            multiple hearings.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (citations and internal quotation

marks omitted).




                                      -7-
J. S23031/20

      The termination of parental rights is governed by Section 2511 of the

Adoption Act, 23 Pa.C.S.A. §§ 2101-2938, which requires a bifurcated analysis

of the grounds for termination followed by the needs and welfare of the child.

            Our case law has made clear that under Section 2511,
            the court must engage in a bifurcated process prior to
            terminating parental rights. Initially, the focus is on
            the conduct of the parent.        The party seeking
            termination must prove by clear and convincing
            evidence that the parent’s conduct satisfies the
            statutory grounds for termination delineated in
            Section 2511(a). Only if the court determines that the
            parent’s conduct warrants termination of his or her
            parental rights does the court engage in the second
            part of the analysis pursuant to Section 2511(b):
            determination of the needs and welfare of the child
            under the standard of best interests of the child. One
            major aspect of the needs and welfare analysis
            concerns the nature and status of the emotional bond
            between parent and child, with close attention paid to
            the effect on the child of permanently severing any
            such bond.

In re L.M., 923 A.2d 505, 511 (Pa.Super. 2007) (citations omitted). We have

defined “clear and convincing evidence” as that which is so “clear, direct,

weighty and convincing as to enable the trier of fact to come to a clear

conviction, without hesitance, of the truth of the precise facts in issue.”

In re C.S., 761 A.2d 1197, 1201 (Pa.Super. 2000) (en banc) (citation and

quotation marks omitted).

      In this case, the juvenile court terminated Father’s parental rights

pursuant to Sections 2511(a)(1), (2), (5), (8), and (b), which provide as

follows:




                                     -8-
J. S23031/20


          § 2511. Grounds for involuntary termination

          (a)   General rule.--The rights of a parent in regard
                to a child may be terminated after a petition
                filed on any of the following grounds:

                (1)    The parent by conduct continuing
                       for a period of at least six months
                       immediately preceding the filing of
                       the petition either has evidenced a
                       settled purpose of relinquishing
                       parental claim to a child or has
                       refused or failed to perform parental
                       duties.

                (2)    The    repeated     and    continued
                       incapacity, abuse, neglect or refusal
                       of the parent has caused the child
                       to be without essential parental
                       care,    control   or   subsistence
                       necessary for his physical or mental
                       well-being and the conditions and
                       causes of the incapacity, abuse,
                       neglect or refusal cannot or will not
                       be remedied by the parent.

                ....

                (5)    The child has been removed from
                       the care of the parent by the court
                       or under a voluntary agreement
                       with an agency for a period of at
                       least six months, the conditions
                       which led to the removal or
                       placement of the child continue to
                       exist, the parent cannot or will not
                       remedy those conditions within a
                       reasonable period of time, the
                       services or assistance reasonably
                       available to the parent are not likely
                       to remedy the conditions which led
                       to the removal or placement of the
                       child within a reasonable period of
                       time and termination of the parental


                                    -9-
J. S23031/20


                        rights would best serve the needs
                        and welfare of the child.

                 ....

                 (8)    The child has been removed from
                        the care of the parent by the court
                        or under a voluntary agreement
                        with an agency, 12 months or more
                        have elapsed from the date of
                        removal     or    placement,    the
                        conditions which led to the removal
                        or placement of the child continue
                        to exist and termination of parental
                        rights would best serve the needs
                        and welfare of the child.

                 ....

           (b)   Other       considerations.--The      court    in
                 terminating the rights of a parent shall give
                 primary consideration to the developmental,
                 physical and emotional needs and welfare of the
                 child. The rights of a parent shall not be
                 terminated solely on the basis of environmental
                 factors such as inadequate housing, furnishings,
                 income, clothing and medical care if found to be
                 beyond the control of the parent. With respect
                 to any petition filed pursuant to subsection
                 (a)(1), (6) or (8), the court shall not consider
                 any efforts by the parent to remedy the
                 conditions described therein which are first
                 initiated subsequent to the giving of notice of
                 the filing of the petition.

23 Pa.C.S.A. § 2511(a)(1), (2), (5), and (b). We need only agree with the

juvenile court as to any one subsection of Section 2511(a), in addition to

Section 2511(b), to affirm a decree terminating parental rights. In re M.M.,

106 A.3d 114, 117 (Pa.Super. 2014).




                                    - 10 -
J. S23031/20

      Instantly, we analyze the juvenile court’s decision to terminate Father’s

parental rights to Child under Section 2511(a)(2).

            In order to terminate parental rights pursuant to
            23 Pa.C.S.A. § 2511(a)(2), the following three
            elements must be met: (1) repeated and continued
            incapacity, abuse, neglect or refusal; (2) such
            incapacity, abuse, neglect or refusal has caused the
            child to be without essential parental care, control or
            subsistence necessary for his physical or mental
            well-being; and (3) the causes of the incapacity,
            abuse, neglect or refusal cannot or will not be
            remedied.

In re Adoption of C.D.R., 111 A.3d 1212, 1216 (Pa.Super. 2015) (citations

and internal quotation marks omitted).

      “The grounds for termination due to parental incapacity that cannot be

remedied are not limited to affirmative misconduct. To the contrary, those

grounds may include acts of refusal as well as incapacity to perform parental

duties.” Id.   “Parents are required to make diligent efforts toward the

reasonably prompt assumption of full parental responsibilities. . . . [A] parent’s

vow to cooperate, after a long period of uncooperativeness regarding the

necessity or availability of services, may properly be rejected as untimely or

disingenuous.” In re A.L.D., 797 A.2d 326, 340 (Pa.Super. 2002) (internal

quotation marks and citations omitted).

      Upon review, we find that there was clear and convincing evidence to

support the juvenile court’s termination of Father’s parental rights to Child,

pursuant to Section 2511(a)(2).      The record establishes that “incapacity”

under Section 2511(a)(2) exists given that Father has demonstrated a


                                     - 11 -
J. S23031/20

repeated and continual inability to fully satisfy his SCP objectives. As noted,

DHS became involved in this matter in March 2018 after Child tested positive

for opioids at birth. (Notes of testimony, 11/5/19 at 11-12.) At the time of

the November 5, 2019 termination hearing, Child was approximately

19 months old and had been in a pre-adoptive foster home for nearly

11 months. (Id. at 18.) Tyesha Grasty, the CUA case manager assigned to

this matter, testified that Father’s SCP objectives for reunification with Child

included the following: (1) attend housing, parenting, healthy relationships,

and anger management counseling at ARC; (2) provide proof of employment;

(3) participate in bi-weekly evaluations at BHS; (4) attend medical

appointments for Child; (5) participate in supervised visitation with Child; and

(6) attend the CEU for forthwith and random drug screening evaluation. (Id.

at 20.)

      Grasty’s testimony during the termination hearing reveals that Father

has failed, in large part, to satisfy the majority of his SCP objectives.

Specifically, Grasty testified that as of the date of the termination hearing,

Father had yet to complete the housing program at ARC. (Id. at 23.) Father

acknowledged during the termination hearing that he has failed to acquire

stable housing, and the record reflects that Father only began to search for

appropriate housing after the August 9, 2019 termination petition was filed.

(Id. at 22, 45-46, 51.) Grasty also testified that at the time of the termination

hearing, Father had yet to participate in anger management counseling. (Id.



                                     - 12 -
J. S23031/20

at 22.) Father testified that he was scheduled to begin the anger management

program on November 6, 2019, the day after the termination hearing, due to

being placed on a wait list, but could not recall the date he first attempted to

enroll in the program. (Id. at 22, 45.) Grasty further testified that Father

only began attending healthy relationships counseling in October 2019, a

month before the termination hearing, but has yet to complete the program.

(Id. at 21-23.)    Likewise, Grasty noted that Father only completed the

parenting program at ARC on October 30, 2019, less than a week before the

termination hearing.    (Id. at 21, 41.)      Additionally, Grasty testified that

although Father has previously provided proof of employment and testified

that he works for Uber and ServPro disaster restoration, he has failed to

update CUA since the last hearing. (Id. at 22-23, 44, 54.)

      The record further reflects that the juvenile court ordered Father to

attend BHS for an evaluation on July 11, 2018, March 5, 2019, and May 28,

2019, but Father elected to disregard the juvenile court’s orders, and his BHS

evaluation was not completed until June 14, 2019. (Id. at 32, 67-68.)

Additionally, although Father did complete a drug and alcohol screen at CEU,

the record reflects that Father failed to attend two of five random drug screens

within the required 24 hours. (Id. at 39-41.) A number of these tests came

back positive, but Father denied taking drugs and claims he has a prescription

for Adderall. (Id. at 48.)




                                     - 13 -
J. S23031/20

      The record also reveals that Father’s visitation with Child has been

inconsistent. Father was initially granted weekly-supervised visitation with

Child, but by the March 5, 2019 permanency review hearing, Father’s

visitation had been reduced to biweekly due to his failure to visit Child from

December 2018 to April 2019. (Id. at 24.) During the termination hearing,

Grasty expressed concern over Father’s failure to consistently appear on time

and act appropriately during his visits with Child. (Id. at 24-25.) Specifically,

Grasty testified that although Father began to visit Child again in April 2019,

he developed a pattern of arriving approximately 15 to 20 minutes late to

each scheduled visit. (Id. at 25.) Grasty further noted that during Child’s

hospitalization in April 2019, Father did not attempt to visit Child. (Id. at 36.)

Additionally, Grasty testified that she personally supervised some of Father’s

visits with Child and became concerned that Father was not cleaning Child

properly and had to be instructed to change Child’s diaper before the visitation

concluded. (Id at 25, 36.)

      Father, in turn, testified on his own behalf at the termination hearing

and opined that he was fully compliant with the SCP objectives and just lacked

appropriate housing, a claim that is clearly belied by the record. (Id. at 57.)

      Based on the foregoing, we agree with the juvenile court that there

exists clear and convincing evidence of record to terminate Father’s parental

rights to Child pursuant to Section 2511(a)(2).        See In re Adoption of

C.D.R., 111 A.3d at 1216.



                                     - 14 -
J. S23031/20

      Next, we consider Father’s contention that the termination of his

parental rights was improper under Section 2511(b) because it was not in

Child’s best interests.       (See Father’s brief at 16.)       In support of this

contention, Father avers that he shares a bond with Child and “[i]t is clear

that Father and [Child] having a loving relationship which benefits [Child].”

(Id. at 17.)

      With regard to Section 2511(b), our supreme court has stated as

follows:

               [I]f the grounds for termination under subsection (a)
               are met, a court “shall give primary consideration to
               the developmental, physical and emotional needs and
               welfare of the child.” 23 Pa.C.S.[A.] § 2511(b). The
               emotional needs and welfare of the child have been
               properly interpreted to include [i]ntangibles such as
               love, comfort, security, and stability. . . . [T]his Court
               held that the determination of the child’s “needs and
               welfare” requires consideration of the emotional
               bonds between the parent and child. The “utmost
               attention” should be paid to discerning the effect on
               the child of permanently severing the parental bond.
               However, as discussed below, evaluation of a child’s
               bonds is not always an easy task.

In re T.S.M., 71 A.3d at 267 (internal case citations omitted).

      “[I]n cases where there is no evidence of a bond between a parent and

child, it is reasonable to infer that no bond exists. Accordingly, the extent of

the bond-effect analysis necessarily depends on the circumstances of the

particular case.”     In re Adoption of J.M., 991 A.2d 321, 324 (Pa.Super.

2010) (citations omitted). Additionally, when evaluating a parental bond, “the

court is not required to use expert testimony. Social workers and caseworkers


                                        - 15 -
J. S23031/20

can offer evaluations as well. Additionally, Section 2511(b) does not require

a formal bonding evaluation.” In re Z.P., 994 A.2d 1108, 1121 (Pa.Super.

2010) (citations omitted). This court has long recognized that,

           [w]hile a parent’s emotional bond with his or her child
           is a major aspect of the Section 2511(b) best-interest
           analysis, it is nonetheless only one of many factors to
           be considered by the court when determining what is
           in the best interest of the child.

                   [I]n addition to a bond examination, the
                   trial court can equally emphasize the
                   safety needs of the child, and should also
                   consider the intangibles, such as the love,
                   comfort, security, and stability the child
                   might have with the foster parent. . . .

In re Adoption of C.D.R., 111 A.3d at 1219 (citations and internal quotation

marks omitted).

     Upon review, we find that the record supports the juvenile court’s

determination that the termination of Father’s parental rights was clearly in

the best interests of Child, pursuant to Section 2511(b). At the termination

hearing, Grasty testified that Child shares a “primary parental relationship”

with her foster mother and paternal aunt, R.M. (“Aunt”), with whom Child has

resided with in the pre-adoptive home since January 2019.            (Notes of

testimony, 11/5/19 at 5, 18-19.)         Grasty testified that Child requires

specialized medical care and that Aunt provides for her medical, emotional,

and daily needs.     (Id. at 18-19, 29.)      Grasty further testified that the

interaction between Child and Aunt “goes very well[]” and that Child “looks to

[Aunt] as her caregiver.” (Id. at 18-19.) In contrast, Grasty testified that


                                     - 16 -
J. S23031/20

she does not believe that Child shares a relationship with Father based on her

young age and Father’s failure to consistently meet his SCP objectives

“throughout the life of the case.” (Id. at 27.) Grasty testified that she does

not believe that Child is bonded with Father.      (Id. at 28.)   Grasty further

opined that Child would not suffer any irreparable harm if Father’s parental

rights were terminated and that adoption is clearly in Child’s best interests.

(Id. at 27.) The juvenile court found Grasty’s testimony credible. (Juvenile

court opinion, 1/9/20 at 23.)

      Our standard of review requires us to accept the juvenile court’s findings

of fact and credibility determinations where, as here, they are supported by

the record.     See In re T.S.M., 71 A.3d at 267.         Accordingly, Father’s

contention that termination of his parental rights was improper under

Section 2511(b) must fail.

      In his final claim, Father contends that “the [juvenile] court err[ed] in

changing [Child’s] goal to adoption[.]” (Father’s brief at 4.)

      We review the court’s goal change order determination for an abuse of

discretion. Interest of A.B., 19 A.3d 1084, 1088 (Pa.Super. 2011). The

Juvenile Act, 42 Pa.C.S.A. §§ 6301-6375, governs proceedings to change a

child’s permanent placement goal and juvenile courts must apply the following

analysis:

              Pursuant to [42 Pa.C.S.A.] § 6351(f) of the Juvenile
              Act, when considering a petition for a goal change for
              a dependent child, the juvenile court is to consider,
              inter alia: (1) the continuing necessity for and


                                      - 17 -
J. S23031/20


           appropriateness of the placement; (2) the extent of
           compliance with the family service plan; (3) the
           extent of progress made towards alleviating the
           circumstances which necessitated the original
           placement; (4) the appropriateness and feasibility of
           the current placement goal for the children; (5) a
           likely date by which the goal for the child might be
           achieved; (6) the child’s safety; and (7) whether the
           child has been in placement for at least fifteen of the
           last twenty-two months. The best interests of the
           child, and not the interests of the parent, must guide
           the trial court. As this Court has held, a child’s life
           simply cannot be put on hold in the hope that the
           parent will summon the ability to handle the
           responsibilities of parenting.

Interest of A.B., 19 A.3d at 1088-1089 (citations and internal quotation

marks omitted).

     Additionally, Section 6351(f.1) requires the juvenile court to make a

determination regarding the child’s placement goal:

           (f.1) Additional determination.—Based upon the
                 determinations made under subsection (f) and
                 all relevant evidence presented at the hearing,
                 the court shall determine one of the following:

                  ....

                  (2)    If and when the child will be placed
                         for adoption, and the county agency
                         will file for termination of parental
                         rights in cases where return to the
                         child’s     parent,    guardian    or
                         custodian is not best suited to the
                         safety, protection and physical,
                         mental and moral welfare of the
                         child.

42 Pa.C.S.A. § 6351(f.1)(2).




                                     - 18 -
J. S23031/20

      Here, our review reveals that Father has waived this claim by failing to

raise it in the argument section of his appellate brief. (See Father’s brief at

9-17.) “It is well-settled that this Court will not review a claim unless it is

developed in the argument section of an appellant’s brief, and supported by

citations to relevant authority.”   In re M.Z.T.M.W., 163 A.3d 462, 465

(Pa.Super. 2017).

      Even accepting for the sake of argument that Father did not waive this

claim, we would find that the record fully supports the juvenile court’s

conclusion that it was in Child’s best interests to change the permanency goal

from reunification to adoption. (See juvenile court opinion, 1/9/20 at 20-23.)

      Based on the foregoing, we conclude that the juvenile court did not

abuse its discretion by involuntarily terminating Father’s parental rights to

Child pursuant to Section 2511(a)(2) and (b), and changing Child’s

permanency goal from reunification to adoption. Accordingly, we affirm the

juvenile court’s November 5, 2019 decree and order.

      Decree affirmed. Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary


Date: 6/22/20




                                    - 19 -